SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2010 Commission File Number 0-7092 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue15th FloorNew York, New York10022 (Address of principal executive offices) (Zip Code) (212) 231-8359 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES¨NOx Indicate by check mark whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.YES¨NOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.YESx NO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).YESxNO¨ State issuer’s revenues for its most recent fiscal year: 0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates; computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2010: $121,000. Number of shares outstanding of the issuer’s Common Stock as of March 7, 2011: 11,513,333. Documents Incorporated by ReferenceNone. RELIABILITY INCORPORATED Form 10-K TABLE OF CONTENTS December31, 2010 PART I Item 1. Description of Business 3 Item 2. Description of Properties 3 Item 3. Legal Proceedings 3 Item 4. Submission of Matters to a Vote of Security Holders 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 5 Item 7. Management’s Discussion and Analysis or Plan of Operation 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 7 Item 8. Financial Statements 7 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 Item9A(T). Controls and Procedures 8 Item 9B. Other Information 8 PART III Item 10. Directors, Executive Officers, and Corporate Governance 9 Item 11. Executive Compensation 10 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant’s Fees and Services 12 Item 15. Exhibits 13 Signatures 2 PART I Item1. Description of Business THE COMPANY The Company was incorporated under the laws of the State of Texas in 1953, but the principal business of the Company, as described in this report, started in 1971, but was closed down in 2007. The Company had two wholly owned subsidiaries, Reliability Singapore, Pte Ltd. and Reliability Contractors of Florida, neither of which is operating. The Company has no further operating activities and is now a shell company. Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Available sources of liquidity at December31, 2010 include cash and cash equivalents of $2,000. EMPLOYEES We have no employees. Item1A. Risk Factors. Not applicable. Item1B. Unresolved Staff Comments. Not applicable. Item2. Description of Properties. Not applicable Item3. Legal Proceedings. Not applicable. Item4. Submission of Matters to a Vote of Security Holders. 3 PART II Item5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock trades in the over-the-counter bulletin board market under the symbol REAL.The high and low sale prices for 2009 and 2010 are set forth below. First Quarter Second Quarter Third Quarter Fourth Quarter High $ Low High $ Low The Company paid no cash dividends in 2009 or 2010 and had 190 shareholders of record as of December31, 2010, not counting the shareholders who hold the Company stock in street name. The following table sets forth the number of shares of the Company’s common stock reserved for issuance under the Company’s equity compensation plans as of December31, 2010: Plan category Numberofsecuritiestobe issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstandingoptions, warrants and rights (b) Numberofsecurities remaining available for future issuance under equitycompensationplans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ 0 Equity compensation plans not approved by security holders — — — Total $ 0 Shares of Company stock were also used to fund the matching feature of the Employee Stock Savings Plan, which was terminated effective November16, 2006.See Note 6 to the Company’s Financial Statements for information concerning Employee Stock Savings Plan. No shares of common stock were repurchased by the Company in 2009 or 2010. On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share. All of the shares of Reliability common stock were issued pursuant to Section4(2) of the Securities Act of 1933, as amended, and pursuant to Rule 506 of the Securities and Exchange Commission (the “Commission”) to accredited investors, as defined under Rule 501. None of the securities issued is convertible. The securities were sold to Jay Gottlieb (1,552,035 shares), Gregg Schneider (400,000 shares), William Vlahos (617,000 shares), Gary Roebuck (250,000 shares), and Larry Kaplan (475,000 shares). 4 Item6. Selected Financial Data. Not applicable. Item7. Management’s Discussion and Analysis or Plan of Operation. The following discussion and analysis of financial condition and results of operations of the Company should be read in conjunction with the Financial Statements and related notes that appear in this document. REVIEW OF SIGNIFICANT ACCOUNTING POLICIES In response to a guidance document that was issued by the Securities and Exchange Commission, the Company completed a review of its significant accounting policies. The results of the review indicated that the accounting policies that the Company has adopted are appropriate for the operations of the Company and that the Company has correctly applied the accounting policies.See Note 1 to the Company’s Financial Statements for information concerning significant accounting policies. Management’s discussion and analysis of its financial condition and results of operations is based on the Company’s Financial Statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities, if any exist. The Company evaluates its estimates on an on-going basis. The Company bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values and disclosure of amounts recorded or disclosed in the Financial Statements of the Company. 5 FORWARD-LOOKING STATEMENTS This Management’s Discussion and Analysis and other parts of this report contain forward-looking statements that involve risks and uncertainties, as well as current expectations and assumptions. From time to time, the Company may publish forward-looking statements, including those that are contained in this report, relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements. The risks and uncertainties that may affect the operations, performance, development and results of the Company’s business include, but are not limited to, its ability to maintain sufficient working capital, adverse changes in the economy, the ability to attract and maintain key personnel, its ability to identify or complete an acceptable merger or acquisition, and future results related to acquisition, merger or investment activities. The Company’s actual results could differ materially from those anticipated in these forward-looking statements, including those set forth elsewhere in this report. The Company assumes no obligation to update any such forward-looking statements. ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Net cash used by operating activities for the year ended December 31, 2009 was $62,000, compared to $29,000 used by operations during 2010. The principal item contributing to the $29,000 usage of cash in 2010 was accounting and legal fees of $20,000. The principal items contributing to the $62,000 usage of cash in 2009 were a loss of $24,000 and payment of accounts payable and accrued liabilities of $38,000. Financing activities provided $40,000 cash in 2009, while financing activities provided $10,000 cash in 2010. The Company is now a shell corporation. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. Available sources of liquidity at December31, 2010 include cash and cash equivalents of $2,000.On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share or a total of $39,528.42 6 RESULTS OF OPERATIONS Net Revenues and Gross Profit Revenues and gross profit for 2009 and 2010 are reported as zero for both years, as all operations were discontinued as of September30, 2007. General and Administrative General and administrative (“G&A”) expenses primarily consist of legal, accounting and other professional services. G&A expenses increased from $24,000 in 2009 to $32,000 in 2010.Remaining G&A expenses relate principally to legal and accounting fees. Provision for Income Taxes The Company recorded no provision or benefit for Federal income taxes in 2009 or 2010. Benefits from the tax loss carryforwards have been fully reserved since realization cannot be assured OFF-BALANCE SHEET ARRANGEMENTS None. Item7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item8. Financial Statements and Supplementary Data. The financial statements of the Company and the related report of the Company’s independent registered public accounting firm thereon are included in this report on pages 11 through 18. Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Not applicable 7 Item9A(T). Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures.The Chief Executive Officer (CEO), evaluated the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the CEO concluded that the disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed in reports filed under the Securities Exchange Act of 1934 is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to the CEO to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes of accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. The CEO evaluated the effectiveness of the Company’s internal control over financial reporting as of December31, 2010.In making this assessment, the CEO used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control— Integrated Framework. Based on this evaluation, the CEO concluded that, as of December31, 2010, internal control over financial reporting was effective. The financial statements of the Company for 2009 and 2010 have been audited by the independent registered public accounting firm of Ramirez International who were given unrestricted access to all financial records and related data, including minutes of all meetings of stockholders and the Board of Directors. This annual report does not include an attestation report of the Company’s registered public accounting firms regarding internal account control over financial reporting. Management’s report was not subject to attestation by the Company’s public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. (b) Changes in Internal Control over Financial Reporting. There were no changes in the Company’s internal controls over financial reporting, known to the CEO, that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item9B. Other Information Not applicable. 8 PART III Item10. Directors Executive Officers, and Corporate Governance. The following table sets forth the name, age and position with the Company of (i) each of the persons appointed to the Company's Board of Directors effective 10 days after this Information Statement is distributed to shareholders and (ii) each of the persons appointed as Executive Officer(s) of the Company as described herein: NAME AGE PRINCIPAL POSITION Jay Gottlieb 66 Chairman of the Board of Directors, Secretary and Treasurer Michael Pearce 49 Director Greggory Schneider 34 Director and Chief Financial Officer Joshua Krom 34 Director Ron Gutterson 66 Director Below is the biography of the current Member of the Board of Directors: Jay A.Gottlieb,Mr. Gottlieb is a private investor in various companies since 1998.He is involved in analysis and investment in undervalued special situations and shell corporations. He presently owns between 5% and 25% of 10 public companies and from 2008 to 2010 was a member of the Board of Directors of Golf Trust of America, Inc. From 1992 to 1998 he was the editor of an investment service that analyzed and published extensive data on companies planning initial public offerings. From 1977 to 1991, Mr.Gottlieb was the President and Chairman of the Board of The Computer Factory,Inc.(NYSE), a nationwide organization involved in retail and direct sales, servicing and leasing of personal computers. From 1969 to 1988, he was President of National Corporate Sciences,Inc., a registered investment advisory service.Mr.Gottlieb holds a Bachelor of Arts from New York University. Michael Pearce, age 48, is Chairman of Pernix Therapeutics Holdings, Inc (NYSE Amex:PTX), a specialty pharmaceutical company. From November 2007 to March 2010, he was Chairman and Chief Executive Officer of Golf Trust of America, Inc. (NYSE Amex:GTA). Mr. Pearce has been a private investor in various companies since 2002, with emphasis in distressed securities of publicly traded entities. From late 1999 through 2001, he served as Chief Executive Officer of iEntertainment Network.From 1996 to 1998, he served as Senior Vice President of Sales and Marketing of publicly traded VocalTec Communications, later returning in 1999 in a consulting capacity to its Chairman on matters pertaining to strategic alternatives, business development and mergers and acquisitions. From 1983 to 1996, he was employed in various technology industry management positions, including Senior Vice President of Sales and Marketing at Ventana Communications, a subsidiary of Thomson Corporation; Vice President of Sales at Librex Computer Systems, a subsidiary of Nippon Steel; and National Sales Manager at Hyundai Electronics America. From 1979 to 1983, he attended Southern Methodist University. 9 Gregg Schneider is a private investor who specializes in undervalued publicly traded securities.During the past fifteen years, Mr. Schneider hasbeen an activedealer in numismatic items, specializing in U.S. rare coins and currency.Mr. Schneider attended two years of courses at UCLA and is involved in several charitable organizations. Joshua Krom, is the President of Realty Asset Management, LLC, a full service real estate company which has specialized in acquiring and rapidly repositioning distressed properties with the goal of maximize its investors’ returns.Mr. Krom has significant experience in the financial analysis of residential portfolios, retail, industrial and apartment buildings.He is a member of some of the most prominent national Real Estate Owned organizations.Prior to forming Realty Asset Management, LLC, Mr. Krom practiced real estate and corporate law.He is a licensed attorney and real estate broker in California and a licensed real estate broker in Nevada.Mr. Krom received his Juris Doctorate degree from Emory University School of Law where he was a Dean’s Honors recipient.He graduated with High Honors from the University of California, Santa Barbara where he received a Bachelor of Arts Degree in Communications. Ron Gutterson,has for the last 14 years been President and Chief Operating Officer of Sage Solutions Inc., a New York based computer technology organization.During this period, he has rendered technology services to the major Fortune 100 corporations of America in both the manufacturing, banking and brokerage industry.For ten years prior, Mr. Gutterson was Vice President of Sales for the International Operations division of a major home furnishings convertor based out of New York.He holdsa B.S. in Economics and an MBA in Finance Directors serve a one-year term and hold office until their successors are elected by the shareholders, unless they shall sooner resign. Item11. Executive Compensation. Summary compensation table The Company has not paid any salary to its officers or Directors in 2010 or 2009. Under the Company’s Amended and Restated 1997 Stock Option Plan (“Option Plan”), which expired in 2006, stock option grants were available for officers, directors, and key employees. The objective of the Option Plan was to promote the interest of the Company by providing an ownership incentive to officers, directors, and key employees, to reward outstanding performance, and to encourage continued employment. The Board of Directors, which acted as the Plan Administrator, determined to whom options were granted, the type of options, the number of shares covered by such options and the option vesting schedule. All options were issued at market value on the date of the grant and generally had a ten-year contractual term with graded vesting. The amounts shown in column (f)represent the grant date fair value estimate of options granted during the last two completed fiscal years to the named individuals.See Note 5 to the Company’s Financial Statements for information concerning the Stock Options. The Company sponsored an Employee Stock Savings Plan (the “Plan”), until November16, 2006, when the Plan was terminated. The Plan allowed all U.S. employees, who had been employed for six months, to contribute up to 100% of defined compensation to the Plan. The Company matched employee contributions at a rate equal to 50% of the employee’s contributions, but limited to 2% of the employee’s defined compensation. In addition, the Company contributed an amount equal to 1% of defined compensation to all plan participants. The Plan also provided for the Company to make additional voluntary profit sharing contributions based on the profits of the Company. The Company did not make any additional voluntary profit sharing contribution in 2010, or 2009.See Note 6 to the Company’s Financial Statements for information regarding the Employee Stock Savings Plan. There were no payments or Company matching contributions to the Employee Stock Savings Plan in 2009 or 2010. 10 Outstanding equity awards The following table discloses information regarding all option awards, to executive officers, to purchase the Company’s Common Stock as of December31, 2010. Option Awards Name (a) NumberofSecuritiesUnderlying UnexercisedOptions Option #Exercisable (b) #Unexercisable(1) (c) ExercisePrice (e) ExpirationDate (f) Larry Edwards: (former President) $ 7/19/2016 All issued options are vested and became exercisable on January20, 2007. Director Compensation None Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Principal shareholders Based on information available to the Company through filings with the Securities and Exchange Commission, each of the following persons or groups beneficially owned 5% or more of the 10,430,000 shares of common stock outstanding as of December31, 2010. Name and Address of Beneficial Owner AmountandNatureof BeneficialOwnership PercentofClass Jay Gottlieb 27 Misty Brook Lane, New Fairfield, CT 06812 31.60 % William Vlahos 601 Montgomery St., Ste. 1112, San Francisco, CA 94111 6.06 % On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share. The securities were sold to Jay Gottlieb (1,552,035 shares), Gregg Schneider (400,000 shares), William Vlahos (617,000 shares), Gary Roebuck (250,000 shares), and Larry Kaplan (475,000 shares.On August 9, 2010 the Board members unanimously voted to issue Mr. Jay Gottlieb, for his payment of $10,000, 800,000 shares of Company common stock at $.0125 per share, the approximate average of the most recent trades in the Company’s common stock. The Company’s Employees Stock Savings Plan (the “Plan”) was terminated effective November16, 2006. The Plan owned a total of 412,625 shares (6.5% of the 6,335,965 shares of common stock outstanding as of December31, 2006) of common stock. All the shares have been distributed to the owner of the shares or his designated plan as of March25, 2008. No Plan participant owned 5% or more of the Company’s shares through the Plan.See Note 6 to the Company’s Financial Statements for information concerning the Employee Stock Savings Plan. 11 Security ownership of management As of December31, 2010, the amount of common stock owned by the directors of the Company. Name of individual or group AmountandNature ofBeneficial Ownership (1), (2) PercentofClass(3) Jay Gottlieb 31 % Gregg Schneider 4 All executive officers and directors as a group 35 % Item14. Principal Accountant’s Fees and Services Audit Fees Paid to Principal Accounting Firm Aggregate fees paid or payable to Ramirez International. in connection with their services during fiscal years 2009 and 2010 are listed below: Fee category Audit fees $ $ Audit-related fees Tax fees 00 00 All other fees — — Total fees $ $ Audit Fees: Consists of fees billed for professional services rendered for the audits of Reliability’s financial statements. Audit-Related Fees: Consists of fees billed for services that are related to the review of Reliability’s quarterly financial statements. Tax Fees: Consists of tax compliance/preparation and other tax services. Tax compliance/preparation consists of fees billed for professional services related to federal, state and international tax compliance. Other tax services consist of fees billed for other miscellaneous tax consulting and planning. 12 PART IV Item15. Exhibits a) The following financial statements are filed as part of this report: 1. Financial Statements: Listed in the Index to Financial Statements provided in response to Item8 hereof (see p. F-1 for Index) 2. Financial Statement Schedule. Financial Statement schedules are omitted because they are inapplicable or the required information is shown in the financial statements or noted therein. b) The following exhibits are filed as part of this report: Restated Articles of Incorporation (with amendment). Reference is made to Exhibit 3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 1995. Restated Bylaws. Reference is made to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003. Amended Bylaws. Reference is made to Exhibit 3.01 of the Company’s Form 8-K, filed on April 6, 2007. Consent of Independent Registered Public Accounting Firm—Ramirez Jimenez International CPA’s. Certification Pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. 32 Certification Pursuant to Rule 13a-14(b)/15d-14(b) and Section 1350, Chapter 63, Title 18 of the United States Code (Certification will not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended). 13 SIGNATURES In accordance with Section13 or (15(d)of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATE: March 7, 2011 RELIABILITY INCORPORATED (Registrant) By: /s/Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. DATE: March 7, 2011 By: /s/Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. /s/ Jay Gottlieb DATE: March 7, 2011 Jay GottliebPresident and Director /s/ Gregg Schneider DATE: March 7, 2011 Gregg Schneider, Chief Financial Officer and Director /s/ Michael Pearce DATE: March 7, 2011 Michael Pearce, Director /s/ Ron Gutterson. DATE: March 7, 2011 Ron Gutterson Director /s/ Josh Krom. DATEMarch 7, 2011 Josh Krom, Director 14 RELIABILITY INCORPORATED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Reliability Incorporated We have audited the accompanying balance sheets of Reliability Incorporated as of December31, 2010 and 2009, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, thefinancial position of Reliability Incorporated at December31, 2010 and 2009, and theresults of its operations, changes in stockholders’ equity (deficit) and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the financial statements, the Company’s circumstances raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ramirez Jimenez International CPA’s Irvine, California March 7, 2011 15 RELIABILITY INCORPORATED BALANCE SHEETS (In thousands, except share data) ASSETS December 31, December31, Current assets: Cash and cash equivalents $ 2 $ 21 Total current assets 2 21 Total Assets $ 2 $ 21 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ 9 $ 6 Total current liabilities 9 6 Stockholders’ equity (deficit): Common stock, without par value; 20,000,000 shares authorized; 10,784,300and 9,984,300 shares issued respectively Accumulated deficit ) ) Less treasury stock at cost, 354,300 shares ) ) Total stockholders’ equity (deficit) (7 ) 15 $ 2 $ 21 The accompanying notes are an integral part of these statements. 16 RELIABILITY INCORPORATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Yearended December 31, Operating expenses: General and administrative $ 32 $ 23 Total cost and expenses 32 23 Lossbefore income taxes ) ) Provision for income taxes - (1 ) Net Loss $ ) $ ) Basic and diluted loss per share: $ Nil $ Nil Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. 17 RELIABILITY INCORPORATED STATEMENTS OF CASH FLOWS (In thousands) Yearended December 31, Cash flows from operating activities: Net loss $ ) $ ) Changes in operating assets and liabilities: Accounts payable and accrued liabilities 3 ) Net cash used by operating activities ) ) Cash flows from financing activities: Issuance of stock for cash 10 40 Net cash provided by financing activities 10 40 Net decrease in cash ) ) Cash and cash equivalents: Beginning of period 21 43 End of period $ 2 $ 21 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these statements. 18 RELIABILITY INCORPORATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (In thousands) Common Stock Treasury Stock (At Cost) Shares Amount Shares Amount Retained Earnings (Deficit) Total Amount Balance at December 31, 2008 $ (354 ) $ ) $ ) $
